POPE, Justice.
Appellant Modie Rhea Miller Moorefield as the only child of Raymond W. Miller, deceased, sued her step-mother, Leona Worley Miller, for the partition of certain Uvalde County lands and other property. The suit involved the construction of Miller’s holographic will. Appellant insists that the trial court erred in holding that the will passed all of Miller’s estate to appellee, the testator’s widow. The complete will is as follows :
“San Antonio, Texas May 29, 1949 I Raymond W. Miller hereby designate my wife Leona Worley Miller the sole Executor of my Estate both personal and jointly owned by we two. She to act with out Bond or any form of Court perceeding on her part to des-pose of keep or what ever she see fit or so desires.
Signed Raymond W. Miller”
The testator, by those words, named his widow executrix of his estate. He explained the term “estate” to include what was “both personal and jointly owned by we two.” He authorized her to act without bond. The testator expressed the intent that his wife, as she may desire, could dispose of that estate or keep it. The word “keep” is the word which passes the estate to his named widow. This result is not by reason of presumption, but by reason of the ordinary meaning of that term as used in context with this informal will. “Keep” has been defined as the durability of having, and is synonymous with “hold” or “have.” Cehney v. Plumb, 79 Wis. 602, 48 N.W. 668; Busteed v. Cambridge Sav. Bank, 306 Mass. 9, 26 N.E.2d 983, 986; Robinson v. Powell, 210 Pa. 232, 59 A. 1078; 23 Words and Phrases, Keep, pp. 496, 501.
All of Miller’s property passed by his will to his widow.
The judgment is affirmed.